 Case: 1:20-cv-00402-TSB-KLL Doc #: 10 Filed: 08/28/20 Page: 1 of 2 PAGEID #: 71




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 MICHAEL D. MAZE,                             :   Case No. 1:20-cv-402
                                              :
        Plaintiff,                            :   Judge Timothy S. Black
                                              :   Magistrate Judge Karen L. Litkovitz
 vs.                                          :
                                              :
 IRONTON POLICE DEPARTMENT, et                :
 al.,                                         :
                                              :
        Defendants.                           :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 5)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on July 2, 2020, submitted a

Report and Recommendation. (Doc. 5). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation (Doc. 5) should be and is hereby

ADOPTED in its entirety.

       Accordingly, for the reasons stated above:

       1) Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b), the complaint
          (Doc. 4) is DISMISSED with prejudice, with the exception of Plaintiff’s
          claims against Defendants Kersten Harris and Chad Gue, in their individual
 Case: 1:20-cv-00402-TSB-KLL Doc #: 10 Filed: 08/28/20 Page: 2 of 2 PAGEID #: 72




         capacities, for excessive force, and against Defendants Mark Majher and Brian
         Chaffins, in their individual capacities, for failure to protect.

     2) Plaintiff’s claim that his charges should be dropped is DISMISSED without
        prejudice.

     3) The Court DECLINES to exercise supplemental jurisdiction under 28 U.S.C.
        § 1367(c)(3) over any state-law claims against dismissed Defendants Ironton
        Police Department, Lawrence County Sheriff’s Department, Michael
        Delawder, St. Mary’s Hospital, and the John Doe doctor and hereby
        DISMISSES without prejudice any such claims.

     IT IS SO ORDERED.

Date: 8/28/2020                                         /s/ Timothy S. Black
                                                        Timothy S. Black
                                                        United States District Judge




                                          2
